Citation Nr: 1409471	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pelvic neuralgia, status post right orchiectomy.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Entitlement to an initial compensable evaluation for external hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

In a January 2014 brief, the Veteran's representative raised the issue of whether there was clear and unmistakable error in the February 2009 rating decision which denied entitlement to service connection for hypertension.  As this issue has been raised by the Veteran's representative but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The record reflects that additional pertinent evidence has been received since the RO last considered the Veteran's claims in its May 2010 statement of the case.  The Veteran has not submitted a waiver of RO consideration of this evidence.  38 C.F.R. § 20.1304 (2013).  Because the Board is remanding the claims for additional development, there would be no benefit to soliciting a waiver, and these records should be considered by the RO when re-adjudicating the claims on remand.

In June 2012, the Veteran identified additional evidence pertinent to his claims which has not been obtained and considered by VA.  Specifically, the Veteran reported that he received treatment for his service-connected disabilities at the VA Medical Center in Baltimore.  Review of the record reflects that there are no VA treatment records in the claims file.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Accordingly, the RO must obtain the Veteran's VA treatment records from the VA Medical Center in Baltimore, Maryland and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from December 2008 to the present from the Baltimore, Maryland VA Medical Center (VAMC) and any associated outpatient clinic.  All attempts to obtain these records should be documented in the file.  

2.  When the above development has been completed, readjudicate the issues on appeal with consideration of all evidence in the claims file.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, return the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


